

SIXTEENTH AMENDMENT TO REVOLVING
CREDIT AGREEMENT AND ASSIGNMENT


THIS SIXTEENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND ASSIGNMENT (this
“Sixteenth Amendment”) is made as of June 28, 2006, by and among LEAF FINANCIAL
CORPORATION, a Delaware corporation with offices previously at 1845 Walnut
Street, 10th Floor, Philadelphia, Pennsylvania 19103 and now at 1818 Market
Street, 9th Floor, Philadelphia, PA 19103 (“Leaf Financial”) and LEAF FUNDING,
INC., a Delaware corporation with offices at 110 S. Poplar Street, Suite 101,
Wilmington, Delaware 19801 (“Leaf Funding”, and together with Leaf Financial,
each a “Debtor” and, collectively, the “Debtors”) and NATIONAL CITY BANK, a
national banking association with offices at One South Broad Street, 14th Floor,
Philadelphia, Pennsylvania 19107 (“Secured Party”).


BACKGROUND
 
A. On June 11, 2002, Leaf Financial and Secured Party entered into that certain
Revolving Credit Agreement and Assignment (the “Credit Agreement”), pursuant to
which Secured Party promised from time to time to make loans to Leaf Financial,
evidenced by a master note of even date therewith.


B. On April 1, 2003, the Credit Agreement was amended to add Leaf Funding as a
debtor pursuant to a Second Amendment to the Credit Agreement of even date
therewith. The Credit Agreement has thereafter been amended from time to time.


C. Debtors and Secured Party mutually desire to further amend the Credit
Agreement and are entering into this Sixteenth Amendment to set forth their
entire understanding and agreement with respect thereto.


AGREEMENT


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree that the Credit Agreement is further amended as follows:


A. Amendment. The Credit Agreement is hereby amended to provide that the
“Commitment Termination Date” described in Section 1(a) of the Credit Agreement
shall occur on September 30, 2006, unless earlier terminated pursuant to the
terms of the Credit Agreement.


B. Consent. Secured Party hereby consents to the foregoing Amendment and waives
all prohibitions thereto in the Credit Agreement. Such consent and waiver does
not, however, constitute a waiver to any future actions prohibited by the Credit
Agreement.


C. General Provisions.


1.  Except as expressly set forth herein, the Credit Agreement remains
unmodified and will continue in full force and effect. The parties hereto will
construe all other provisions of the Credit Agreement to give effect to the
provisions hereof.


2.  This Sixteenth Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their nominees, successors and assigns.


3.  This Sixteenth Amendment may be executed in any number of counterparts, all
of which together shall constitute one agreement binding on all parties hereto,
notwithstanding that all parties have not signed the same counterpart.


4.  This Sixteenth Amendment, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Sixteenth
Amendment bearing the signature of the party so delivering this Sixteenth
Amendment. Confirmation of execution by electronic transmission of a facsimile
signature page shall be binding upon any party so confirming.


5.  This Sixteenth Amendment shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.












[SIGNATURES APPEAR ON FOLLOWING PAGE]

2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Sixteenth
Amendment to Revolving Credit Agreement and Assignment as of the date first
above written.




DEBTORS:


Address for Notices:     LEAF FINANCIAL CORPORATION,
1818 Market Street, 9th Floor    a Delaware corporation
Philadelphia, PA 19103 


By: _____________________________
Miles Herman, President






Address for Notices:     LEAF FUNDING, INC.,
c/o Leaf Financial Corporation    a Delaware corporation
1818 Market Street, 9th Floor
Philadelphia, PA 19103   
By: _______________________________
Miles Herman, Senior Vice President






SECURED PARTY:


NATIONAL CITY BANK,
a national banking association




By:_________________________________
Michael J. Labrum
Senior Vice President